Citation Nr: 0336492	
Decision Date: 12/29/03    Archive Date: 01/07/04

DOCKET NO.  02-06 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
duodenal ulcer.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of frostbite of the feet.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
atrial fibrillation and/or other heart disability.  

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for residual of a 
contusion of the mastoid area.  

6.  Entitlement to service connection for hepatitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from November 1942 
to November 1945.

In an August 1992 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
denied entitlement to service connection for frostbite of the 
feet, ulcers, residuals of shrapnel wound (left leg), and 
sciatic nerve damage.  The veteran was notified of that 
decision in August 1992.  Although he timely submitted a 
notice of disagreement (NOD), he did not submit a substantive 
appeal after the RO issued a statement of the case (SOC) 
addressing these issues.  The RO closed the appeal and the 
August 1992 rating decision became final.

In a September 1994 rating decision, the RO denied service 
connection for atrial fibrillation.  The veteran did not 
appeal and that decision became final.  

In a March 1996 rating decision, the RO denied service 
connection for atrial fibrillation and arrhythmia, status 
post pacemaker insertion.  The veteran submitted an NOD and 
the RO issued an SOC; however, the veteran did not submit a 
substantive appeal and the RO closed the appeal.  The March 
1996 rating decision became final.

This appeal arises from an October 1996 RO rating decision 
that determined inter alia that claims of entitlement to 
service connection for residuals of a mastoid contusion and 
for hearing loss were not well grounded.  The veteran 
appealed both determinations to the Board of Veterans' 
Appeals (Board).  

This appeal also arises from a September 1997 rating decision 
that determined that no new and material evidence was 
submitted to reopen a claim of entitlement to service 
connection for atrial fibrillation and for duodenal ulcer.  

This appeal also arises from a July 2000 rating decision that 
determined that a claim of entitlement to service connection 
for hepatitis was not well grounded.  

This appeal also arises from an August 2000 rating decision 
that determined that no new and material evidence was 
submitted to reopen a claim of service connection for 
residuals of frostbite.  

The veteran has appealed for service connection for heart 
disability to include atrial fibrillation, arrhythmia, 
pacemaker insertion, and other heart disability.  The Board 
has therefore recharacterized that issue.

The veteran believes that his tinnitus is related to active 
service.  This is referred to the RO as a service connection 
claim.  The veteran also has claimed service connection for 
hypertension secondary to or aggravated by stress.  This is 
referred to the RO as a claim for service connection for 
hypertension secondary to or aggravated by PTSD.  






FINDINGS OF FACT

1.  By rating decision of August 1992, the RO denied service 
connection for duodenal ulcers and for residuals of frostbite 
of the feet and properly notified the veteran of that 
decision.  

2.  The veteran did not timely submit a substantive appeal 
the August 1992 decision and it became final.

3.  Evidence received at the RO since the August 1992 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claims of 
entitlement to service connection for duodenal ulcer and for 
residuals of frostbite of the feet.  

4.  By rating decision of March 1996, the RO denied service 
connection for atrial fibrillation, status post pacemaker 
with arrhythmia and properly notified the veteran of that 
decision.  

5.  The veteran did not timely appeal the March 1996 decision 
and it became final.

6.  Evidence received at the RO since the March 1996 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for atrial fibrillation, pacemaker 
insertion, and arrhythmia.  


CONCLUSIONS OF LAW

1.  The August 1992 rating decision, which denied service 
connection for ulcers and for residuals of frostbite of the 
feet, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.160, 20.200, 20.201, 20.202, 20.300, 20.301(a), 20.302, 
20.1103 (2003).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claims of 
entitlement to service connection for duodenal ulcers and 
residuals of frostbite of the feet and the claims are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).

3.  The March 1996 rating decision, which denied service 
connection for atrial fibrillation, arrhythmia, and pacemaker 
insertion is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.160, 20.200, 20.201, 20.202, 20.300, 20.301(a), 
20.302, 20.1103 (2003).

4.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for atrial fibrillation, 
arrhythmia, and pacemaker insertion and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003).  

With regard to the issue of whether new and material evidence 
has been presented to reopen the claims of entitlement to 
service connection for duodenal ulcer, residuals of frostbite 
of the feet, and atrial fibrillation and/or other heart 
disability, the Board finds that the RO has fully satisfied 
its duties of notice and assistance and that sufficient 
evidence is of record to decide these claims.  If there were 
any deficiency of notice or assistance, it is not prejudicial 
to the veteran, given the favorable nature of the Board's 
decision with regard to these issues.  No further assistance 
in developing the facts pertinent to the issues is required. 


New and Material Evidence 

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  Pursuant to 38 U.S.C. §§ 5108 and 
7105, when a claim has been disallowed by the RO, "the claim 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered" unless 
new and material evidence has been presented.  38 C.F.R. 
§§ 3.160, 20.200, 20.201, 20.202, 20.301(a), 20.1103 (2003).  

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2003); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  With respect to any application 
to reopen a finally decided claim, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Revisions have been made to 38 C.F.R. § 3.156, most notably a 
requirement that, to be new and material, evidence "must 
raise a reasonable possibility of substantiating the claim."  
66 Fed. Reg. 45,630 (effective as to claims received on or 
after August 29, 2001).  The claims in this appeal were 
received prior to that date, and are entitled to be evaluated 
using the previous-more liberal-version of the regulation.




Atrial fibrillation and/or other Heart Disability.

A claim for service connection for atrial fibrillation, 
arrhythmia, and pacemaker insertion was denied by the RO in a 
March 1996 rating decision, which became final absent the 
submission of a timely VA Form 9, Substantive appeal, or 
other document in lieu of a Form 9.  38 U.S.C.A. §§ 5108, 
7105(b), (c) (West 2002).  The evidence of record at the time 
of the March 1996 RO rating decision consists chiefly of 
service medical records (SMRs), a few private medical 
records, a DD Form 214, and claims and statements of the 
veteran.  These are briefly discussed below.

The SMRs reflect hospitalization in November 1944 for 
tachycardia.  Also noted at that time was psychoneurosis, 
anxiety state, chronic, and asthenia, chronic moderate, cause 
undetermined, LOD-yes.  An accompanying SMR reflects that the 
veteran reported several months of precordial pain, shortness 
of breath on exertion, and increased nervousness.  The 
examiner noted that the heart sounds were accentuated with 
marked sinus arrhythmia.  The tentative diagnosis was 
psychoneurosis anxiety.  The veteran was re-hospitalized from 
December 2 to December 6, 1944, for similar complaints.  A 
three-month history of blackouts and dizzy spells was 
reported.  

The veteran's SMRs include a November 1945 separation 
examination report that reflects that the cardiovascular 
system was normal at that time. 

The veteran's DD-214 reflects that he received the Combat 
Infantryman Badge.

A May 1992 Bayshore Community Hospital Holter monitor study 
showed atrial fibrillation with intermittent significant 
auriculoventricular (AV) block.  An X-ray showed 
cardiomegaly.  Another report mentions that the irregular 
heartbeats were detected only a month prior, although the 
veteran had earlier episodes of tiredness.  Other tests 
revealed coronary atherosclerosis.  A pacemaker was inserted 
because of bradycardia arrhythmia.  

In February 1994, the veteran asserted that his cardiac 
condition was a direct result of his posttraumatic stress 
disorder (PTSD).  

In a September 1994 rating decision, the RO denied service 
connection for atrial fibrillation, noting that the SMRs 
contained no evidence of atrial fibrillation and the record 
contained no medical evidence of a link between PTSD and 
atrial fibrillation.  

In October 1995, the RO obtained VA outpatient treatment 
reports that reflect that in June 1994, the veteran reported 
chest discomfort of non-ischemic nature, off and on for 
years, with numbness and tingling of the left hand and 
fingers, unrelated to exertion.  An October 1995 VA 
compensation and pension examination report reflects that the 
examiner found both the report of atrial fibrillation in 1944 
and also the recent diagnosis of hypertension to be 
significant.  The relevant diagnosis was history of chronic 
atrial fibrillation.

In a March 1996 rating decision, the RO denied service 
connection for atrial fibrillation, pacemaker insertion, and 
arrhythmia, on the basis that no evidence showed arrhythmia 
during active service or within a year of separation or that 
the disorder was secondary to PTSD.  

The evidence submitted since the March 1996 RO decision 
includes VA medical evidence, private medical records, and 
the veteran's testimony and assertions.  The Board must 
determine whether any of this evidence is new and material, 
that is, whether it is neither cumulative nor redundant, 
whether it is so significant it should be considered to 
fairly evaluate the claim, or whether it results in a more 
complete record for evaluating the service connection claim.  

The VA records submitted since March 1996 reflect continued 
treatment for various disorders.  This evidence is cumulative 
because it serves to reinforce facts already proven, i.e., 
the diagnosis and chronic nature of various health problems.

Private medical records submitted since March 1996 include an 
April 1997 letter from Paulino Deocampo, M.D.  Dr. Deocampo 
reported having cared for the veteran since 1977 for medical 
disorders, which included arteriosclerotic heart disease, 
atrial fibrillation, permanent pacemaker, and hypertension.  
Dr. Deocampo stated, "In my medical opinion, [the veteran's] 
conditions are related to his past traumas and exposures of 
the war.  I feel that some compensation should be made to him 
due to the ailments he has acquired during WW II." 

After reviewing the above evidence, the Board finds that new 
and material evidence has been submitted.  Dr. Deocampo has 
opined that atrial fibrillation was caused by traumas and 
exposures during the war.  As noted above, when submitting 
evidence for the purpose of reopening a claim, the 
credibility of that evidence is presumed.  Justus, supra.  No 
similar medical nexus evidence was considered in the March 
1996 rating decision and this evidence is neither cumulative 
nor redundant.  Thus, the Board concludes that the newly 
submitted evidence is new and material and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim of entitlement to service connection for 
atrial fibrillation or other heart disability.  The 
application to reopen the claim must therefore be granted.  
38 U.S.C.A. § 5108; Manio, supra.

Service connection for this disability will be further 
addressed in the REMAND portion of the decision.

Duodenal ulcer.

A claim for service connection for ulcers was denied by the 
RO in an August 1992 rating decision, which became final 
absent a timely appeal.  The record reflects that the August 
1992 decision is the most recent final decision on the 
matter.  

The relevant evidence of record at the time of the August 
1992 RO rating decision consists of SMRs, private medical 
records, a DD Form 214, and claims and statements of the 
veteran.  These are briefly discussed below.

The SMRs do not note any complaint of or treatment for ulcer.  
A November 1945 separation examination report does not note 
any relevant abnormality. 

In January 1992, the veteran reported that he had stomach 
pain during WW II and that an ulcer was discovered in 1973.  
In June 1992, he reported that a Dr. Heffernan had treated 
him in 1970 for this condition.  In June 1992, the RO wrote 
to Dr. Heffernan to obtain these treatment reports and 
received a response indicating that Dr. Heffernan had retired 
and that no records were available.  

The veteran underwent a VA stomach compensation and pension 
examination in June 1992.  The examiner recorded the 
veteran's history, which reflects that the veteran's first 
ulcer was found in 1965, that his current weight was 228, 
that his maximum weight in the recent year was 246, and that 
he had epigastric pain complaints 10 to 12 times per year.  
An occult blood sample was negative.  The report reflects 
that an upper gastrointestinal study (UGI) was planned.  No 
diagnosis was offered.  No UGI results are mentioned.

In August 1992, the RO denied service connection for ulcer on 
the basis that no ulcer was shown during active service or 
within a year of discharge.  Because the veteran did not 
submit a timely appeal, that decision became final.  

The evidence submitted since the August 1992 RO decision 
includes VA medical evidence, private medical records, and 
the veteran's testimony and assertions.  The Board must 
determine whether any of this evidence is new and material.  

The VA records submitted since August 1992 merely reflect 
continued treatment for various disorders.  This evidence is 
cumulative because it reinforces facts already proven, the 
diagnosis and chronic nature of various health problems, 
including ulcers.  Therefore, it is not new evidence.  The 
October 1995 VA compensation and pension examination report 
does not mention ulcers and therefore is immaterial to the 
claim.  A May 1996 VA PTSD examination report reflects that 
the veteran took Librax(r) for his ulcers.  This reinforces a 
fact already proven.  It is not new evidence.

The private medical evidence received since August 1992 
includes medical records from Dr. Deocampo.  In an April 1997 
letter, Dr. Deocampo reported having cared for the veteran 
since 1977 for duodenal ulcers inter alia.  Dr. Deocampo 
stated, "In my medical opinion, [the veteran's] conditions 
are related to his past traumas and exposures of the war.  I 
feel that some compensation should be made to him due to the 
ailments he has acquired during WW II." 

The Board finds that Dr. Deocampo's April 1997 letter 
contains new and material evidence with respect to the ulcer 
claim.  Dr. Deocampo appears to have included duodenal ulcers 
among the listed disorders that might be related to "his 
past traumas and exposures of the war".  Because no similar 
medical nexus evidence was considered in the August 1992 
rating decision, this evidence is neither cumulative nor 
redundant.  Thus, the Board concludes that the evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for duodenal ulcer.  The application to reopen the 
claim must therefore be granted.  38 U.S.C.A. § 5108; Manio, 
supra.

Service connection for this disability will be further 
addressed in the REMAND portion of the decision.

Residuals of Frostbite of the Feet.

A claim for service connection for residuals of frostbite of 
the feet was denied by the RO in an August 1992 rating 
decision, which became final absent a timely appeal. The 
August 1992 decision is the most recent final decision on the 
matter.  

The relevant evidence of record at the time of the August 
1992 RO rating decision consists of SMRs, private medical 
records, a DD Form 214, and claims and statements of the 
veteran.  These are briefly discussed below.

The SMRs do not note any complaint of or treatment for 
frostbite.  A November 1945 separation examination report 
does not note any relevant abnormality.  The feet were 
examined and found to be normal.  

In December 1991, the veteran submitted a service connection 
claim for frostbite, reportedly to have occurred in 1944.  A 
VA compensation and pension examination report dated in June 
1992 is negative for any mention of frostbite residuals.  

In May 1992, the veteran reported that he froze his feet in 
the mountains of Italy.  He noticed that his feet had turned 
black and his toenails were dead.  He reported that he had 
recently seen a foot doctor.  

In August 1992, the RO denied service connection for 
residuals of frostbite on the basis that no frostbite was 
shown during active service.  Because the veteran did not 
submit a timely appeal, that decision became final.  

The evidence submitted since the August 1992 RO decision 
includes VA medical evidence, private medical records, and 
the veteran's testimony and assertions.  The Board must 
determine whether any of this evidence is sufficiently new 
and material to reopen the claim.  

The VA records submitted since August 1992 included a 
November 1993 dermatitis clinic report that notes 
onychomycosis, nail pitting, hyperkeratotic palms and soles, 
and no other area of involvement.  The assessment was 
questionable psoriasis of the hands and feet.  The report 
does not mention frostbite and does not relate the current 
condition to active service; however, it does provide medical 
evidence of a current disorder of the feet, a fact that was 
missing at the time of the prior final rating decision.  

The private medical evidence received since August 1992 
includes medical records from Dr. Deocampo.  In an April 1997 
letter, Dr. Deocampo reported having cared for the veteran 
since 1977 for residuals of frostbite of both feet inter 
alia.  Dr. Deocampo also noted that other physicians had 
treated the veteran for frostbite-related ailments of his 
feet.  Dr. Deocampo stated, "In my medical opinion, [the 
veteran's] conditions are related to his past traumas and 
exposures of the war.  I feel that some compensation should 
be made to him due to the ailments he has acquired during WW 
II." 

In July 2002, Dr. Bonney suggested that frostbite might have 
been among the stressors that caused PTSD.  Thus, this might 
indicate some additional disability due to residuals of 
frostbite.  Because the prior denial was based on no evidence 
of any frostbite residual, the Board finds that the above VA 
evidence and the two private medical opinions are 
sufficiently new and material to warrant reopening the 
service connection claim.  The newly submitted evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for residuals of frostbite.  The application to 
reopen the claim must therefore be granted.  38 U.S.C.A. 
§ 5108; Manio, supra.

Service connection for this disability will be further 
addressed in the REMAND portion of the decision.


ORDER

New and material evidence having been submitted, the claims 
of entitlement to service connection for atrial fibrillation 
and/or other heart disability, for duodenal ulcers, and for 
residuals of frostbite of the feet are reopened.  To this 
extent only, the appeal is granted.  


REMAND

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you of 
further action is required on your part.


Atrial Fibrillation and/or other Heart Disability.

The SMRs note tachycardia, asthenia, complaint of precordial 
pain, shortness of breath, increased nervousness; and 
blackout spells; however, the separation examination report 
is negative for any atrial fibrillation or other heart 
disability.  A pacemaker was inserted in 1992 for bradycardia 
arrhythmia.  Service connection is in effect for 
posttraumatic stress disorder (PTSD).  In July 2002, David 
Bonney, D.O., opined that some of the veteran's chronic 
illnesses "could in some way be related to his stress 
experienced as a young man during WW II."  

Prior to adjudication, the veteran should be afforded a VA 
examination which includes an opinion addressing the 
likelihood that atrial fibrillation and/or any current heart 
disability had its onset during active service, or is 
otherwise aggravated by PTSD.  


Hearing Loss

The SMRs reflect a severe contusion to the right mastoid in 
August 1943.  The SMRs also reflect that the veteran's 
hearing was 15/15 to whispered voice testing in both ears at 
the time of separation.  May 1996 VA audiometry reflects 
tinnitus and bilateral sensorineural hearing loss.  The right 
ear averaged 55 decibels with 76 percent word recognition and 
the left ear averaged 48 decibels with 84 percent word 
recognition.  The examiner did not address whether this 
hearing loss disability is related to active service.  

In February 2003, the veteran testified that he was in the 
infantry and in combat.  He testified that an explosion 
caused ear ringing and loss of hearing.  At that time, he saw 
the battalion doctor who noted some eardrum damage that would 
be expected to clear up in a week.  

VA's duty to assist now includes providing a medical 
examination or obtaining a medical opinion where such is 
necessary to make a decision on the claim.  See Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C. § 5103A(d).  

Therefore, a medical opinion should be obtained prior to 
adjudication of this claim.


Residuals of a Mastoid Contusion

The SMRs reflect treatment for a severe contusion to the 
right mastoid in August 1943.  The report notes that the 
veteran fell and was hit in the line of duty.  He was put in 
quarters on August 2 and returned to full duty on August 5.  
A November 1945 separation examination report is negative for 
any residual.

In May 1996, the veteran reported that he felt that the 
mastoid contusion might have caused hearing loss.  

A May 1996 VA audiometry evaluator noted normal auricles, no 
discharge from the ears, normal ear canals, and normal 
tympanic membranes.  External, middle, and inner ears were 
normal.  There was no tenderness over the mastoid.  The 
relevant diagnosis was no active ear disease.  During a May 
1996 VA ear disease examination, the veteran reported 
hospitalization during active service for a mastoid 
contusion. 

In October 1998, the veteran reported that he felt that the 
mastoid contusion had impaired his hearing.

In February 2003, the veteran testified that he was struck in 
the mastoid stateside and received ear drops from the doctor 
and then, later, during combat in Italy, a shell exploded 
that seemed to bring back some symptoms.  He testified that 
about three years ago a VA doctor suspected some nerve damage 
might have occurred.    

VA's duty to assist now includes providing a medical 
examination or obtaining a medical opinion where such is 
necessary to make a decision on the claim.  See Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C. § 5103A(d).  

Therefore, a medical opinion addressing whether the claimed 
injury or injuries to the mastoid has caused any residual, 
including hearing loss, should be obtained prior to 
adjudication of this claim.


Duodenal Ulcer

The SMRs reflect no complaint of or treatment for duodenal 
ulcer.  The first duodenal ulcer appears to have been 
detected in 1965.  An October 1974 barium swallow study 
showed a deformed and irritable duodenal bulb.  An October 
1995 study confirmed no active crater; however, the veteran 
was restricted from Coumadin use.  In April 1997, Dr. 
Deocampo opined that the traumas and exposures of war might 
have played a part in several diseases, including duodenal 
ulcers.  

In February 2003, the veteran testified that he received 
ulcer medication in Italy and was hospitalized for three or 
four days.  He testified that his doctors feel that PTSD 
might have been responsible for his ulcers.  

VA's duty to assist now includes providing a medical 
examination or obtaining a medical opinion where such is 
necessary to make a decision on the claim.  See Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C. § 5103A(d).  
Therefore, a medical opinion addressing whether duodenal 
ulcers have been caused by or aggravated by active service or 
by PTSD should be obtained prior to adjudication.


Hepatitis

An October 1945 SMR reflects a diagnosis of moderately severe 
acute infectious hepatitis with jaundice.  The liver was 
enlarged and the eyes were jaundiced.  The veteran's 
separation examination report in November 1945 notes that the 
veteran had been hospitalized in Italy for two weeks in 
October 1945 for yellow jaundice and that the liver and 
spleen were not felt.   

The veteran applied for service connection for yellow 
jaundice in January 1946.  The claim was denied in January 
1947 on the basis that the separation examination report did 
not reflect jaundice.  The veteran applied for service 
connection for hepatitis in December 1991.  The RO issued a 
rating decision in August 1992 that failed to mention the 
claim.  

In September 1992, the veteran underwent an ultrasound of the 
liver.  The impression was no evidence of intrahepatic 
pathology.  

An October 1995 VA systemic examination report does not note 
any hepatitis.  

In April 1997, Dr. Deocampo reported having cared for the 
veteran since 1977 for liver problems inter alia.  Dr. 
Deocampo stated, "In my medical opinion, [the veteran's] 
conditions are related to his past traumas and exposures of 
the war.  I feel that some compensation should be made to him 
due to the ailments he has acquired during WW II."

In September 2002, the veteran's representative requested 
service connection for hepatitis C.  

During a hearing in February 2003, the veteran recalled his 
history of hepatitis during WW II.  He testified that he not 
been treated for hepatitis since active service.  

During the remand period, the veteran should be examined to 
determine whether he has hepatitis, to include hepatitis C, 
and if so, whether it is related to active service.  


Residuals of Frostbite of the Feet

The SMRs do not note any complaint of or treatment for 
frostbite.  A November 1945 separation examination report 
does not note any relevant abnormality.  The feet were 
examined and found to be normal.  

In December 1991, the veteran submitted a service connection 
claim for frostbite, reportedly to have occurred in 1944.  A 
VA compensation and pension examination report dated in June 
1992 is negative for any mention of frostbite residuals.  

In May 1992, the veteran reported that he froze his feet in 
the mountains of Italy.  He noticed that his feet had turned 
black and his toenails were dead.  He reported that he had 
recently seen a foot doctor.  

A November VA 1993 dermatitis clinic report notes 
onychomycosis, nail pitting, hyperkeratotic palms and soles, 
and no other area of involvement.  The assessment was 
questionable psoriasis of the hands and feet.  

In an April 1997 letter, Dr. Deocampo reported having cared 
for the veteran since 1977 for residuals of frostbite of both 
feet inter alia.  Dr. Deocampo also noted that other 
physicians had treated the veteran for frostbite-related 
ailments.  Dr. Deocampo stated, "In my medical opinion, [the 
veteran's] conditions are related to his past traumas and 
exposures of the war.  I feel that some compensation should 
be made to him due to the ailments he has acquired during WW 
II." 

In July 2002, Dr. Bonney suggested a relationship between 
residuals of frostbite and PTSD as the doctor felt that 
frostbite might have been among the stressors that caused 
PTSD.

In February 2003, the veteran testified that he was exposed 
to cold weather for two or three months.  After active 
service, Drs. Walsh and Malarkey gave him Epsom salts to soak 
his feet, which he did periodically for about three years.  
He recalled that he did get foot treatment after active 
service at East Orange VA Medical Center.  He testified that 
he still had numbness in his feet.  

As noted above, the VCAA modified VA's duty to notify and 
duty to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  As no document 
of record meets the specific notice requirements enacted by 
the VCAA, further development is needed.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  Contact the veteran and request him 
to furnish the names and addresses of all 
health care providers, not previously 
identified, from whom he has received 
treatment for his atrial fibrillation 
and/or other heart disability, bilateral 
hearing loss, residuals of a contusion of 
the mastoid area, duodenal ulcer, 
hepatitis and residuals of frostbite of 
the feet since discharge from service.  
The veteran should also be requested to 
identify the date treatment and the name 
of the VA medical facility where a VA 
doctor advised him of nerve damage of the 
feet, reported to have been approximately 
4 years ago; the full names, current 
addresses and dates of treatment of Dr. 
Malarkey and Dr. Walsh whom he indicated 
provide treatment of his feet; and the 
dates of treatment after service of his 
feet at the East Orange VA Medical 
Center.  Consent forms for the release to 
the VA of any private medical records 
should be obtained from the veteran.  
Thereafter, the RO should obtain copies 
of all identified treatment records of 
the veteran which are not currently in 
the file, including both private and VA 
records and associate them with the 
claims folder.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should make arrangements 
for an examination to determine the 
nature and etiology of any current 
cardiovascular disability.  The claims 
file should be made available to the 
examiner for review.  The examiner is 
asked to review the claims file, note 
that review in the report, and examine 
the veteran to determine the nature and 
etiology of atrial fibrillation, 
arrhythmia, arteriosclerotic heart 
disease, or other heart disorder.  For 
each diagnosis offered, the examiner is 
asked to answer the following:

Is it at least as likely as not that 
the disorder had its onset in 
service?  If the answer is "no", 
then is it at least as likely as not 
that the disorder is aggravated by 
the veteran's service-connected 
PTSD?  The examiner should offer a 
complete rationale for any 
conclusion in a legible report.  If 
the question cannot be answered, the 
examiner should state the reason.

4.  The RO should make arrangements for 
an examination to determine the nature 
and etiology of any current hepatitis.  
The claims file should be made available 
to the examiner for review.  The examiner 
is asked to review the claims file, note 
that review in the report, and examine 
the veteran to determine whether he has 
hepatitis, and if so, what type or types.  
For each hepatitis diagnosis offered, the 
examiner is asked to answer the 
following:

Is it at least as likely as not that 
the disorder had its onset in 
service?  If the answer is "no", 
then is it at least as likely as not 
that the disorder is aggravated by 
the veteran's service-connected 
PTSD?  The examiner should offer a 
complete rationale for any 
conclusion in a legible report.  If 
the question cannot be answered, the 
examiner should state the reason.

5.  The RO should make arrangements for 
an examination to determine the nature 
and etiology of any residual of frostbite 
of the feet.  The claims file should be 
made available to the examiner for 
review.  The examiner is asked to review 
the claims file, note that review in the 
report, and examine the veteran for 
residuals of frostbite of the feet.  The 
examiner should offer a complete 
rationale for any conclusion in a legible 
report.  If the question cannot be 
answered, the examiner should state the 
reason.

6.  The RO should make arrangements for a 
medical opinion to determine the etiology 
of sensorineural hearing loss.  The 
claims file should be made available to 
the physician for review and the 
physician should note that review in the 
report.  The physician is asked to 
address the following questions:

Is it at least as likely as not that 
sensorineural hearing loss had its 
onset in service, is caused by 
exposure to loud noise during active 
service, or is related to a mastoid 
injury during active service?  The 
physician is asked to consider a 
severe contusion to the right 
mastoid in August 1943 and to assume 
that the veteran was exposed to loud 
noise during combat as reported.  
The examiner should offer a complete 
rationale for any conclusion in a 
legible report.  If the question 
cannot be answered, the examiner 
should state the reason.

7.  The RO should make arrangements for a 
medical opinion to determine the etiology 
of duodenal ulcers.  The claims file 
should be made available to the physician 
for review and the physician should note 
that review in the report.  The physician 
is asked to address the following 
questions:

Is it at least as likely as not that 
a duodenal ulcer had its onset in 
service?  If the answer is "no", 
then is it at least as likely as not 
that a duodenal ulcer was caused by 
or aggravated by the veteran's 
service-connected PTSD?  The 
physician should offer a complete 
rationale for any conclusion in a 
legible report.  If the questions 
cannot be answered, the physician 
should state the reason.

8.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claims for service connection.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



